DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
	Applicant’s response and claims of 1 June 2021 are entered.
	Claims 1-5 are pending. Claim 5 is withdrawn with traverse. Claims 1-4 are being examined on the merits.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 1 June 2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because search burden as discussed in the action of 19 April 2021 considers both different classifications of inventions and requirement of different fields of searches. The Applicant has not demonstrated why the inventions have different classifications, nor have they demonstrated that searching requires different fields of search.
The requirement is still deemed proper and is therefore made FINAL.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 1 June 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a method of synergistically inhibiting sprout angiogenesis in endothelial tissue by applying a mixture of echistatin at 0.01-0.1 µg/mL and VP12 (ECL12) at 3-10 µg/mL. The issue of written description arises because the claim includes a functional requirement in the method that the action of echistatin and VP12 (ECL12) be synergistic and it is not clear that the Applicant possessed the full range of the invention as claimed.

Synergism is inherently an unpredictable process. Tallarrida R (Genes Cancer 2:1003-1008, published November 2011) teaches that synergism across a range of concentrations must be empirically determined to find dose ratios that only include synergistic effects, and that ranges outside can be subadditive or merely additive (see e.g. p.1007).
The art does not recognize a structure-function correlation between synergistic anti-angiogenic activity of echistatin and VP12 (ECL12) at any concentrations.
The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). In this case, the 
At best the specification demonstrates possession of synergism at single concentrations tested or higher of echistatin and VP12 (ECL12), i.e. at a mixture of 0.1 and 10 µg/ml and above, respectively. There is no reasonable expectation from the specification or the prior art that combinations below these levels necessarily result in synergism across any claimed combination, i.e. when echistatin is below 0.1 µg/mL and when VP12 (ECL12) is below 10 µg/mL. For instance, one of ordinary skill in the art would not conclude that possession was made of a synergistic treatment method where 0.01 µg/mL echistatin is applied with 3 µg/mL VP12 (ECL12), as no data is present indicating synergism exists at this point. Again, synergism is by definition a non-predictable process. 
An adequate written description of the invention may be shown by any description of sufficient, relevant, identifying characteristics so long as a person skilled in the art would recognize that the inventor had possession of the claimed invention. See, e.g., Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1323, 56 USPQ2d 1481, 1483 (Fed. Cir. 2000). The specification does not provide relevant characteristics of the two compounds in order to allow one of ordinary skill in the art to recognize possession of synergism across the entire range of concentrations as claimed.
As a result, one of ordinary skill in the art would not recognize possession of a synergistic combination across all concentration ranges as claimed. The dependent claims do not resolve this issue of possession of the claimed invention. The claims lack written description. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

1. Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,786,548 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘548 patent claims a method that would reasonably read upon the claimed method.
The ‘548 patent claims a method of inhibiting sprout angiogenesis from vascular endothelial cells by applying a mixture of 0.1-10 µg/ml echistatin and 10 µg/ml VP12 (ECL12) to the cells, thereby synergistically inhibiting the sprout angiogenesis (see e.g. claim 1). Endothelial cells by necessity occur within endothelial tissue, and furthermore ‘548 claims inhibition of growth of a solid tumor, i.e. growth in tissue (see e.g. claim 4). As such the method of ‘548 anticipates claim 1.

2. Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,973,877 B2. Although the claims at issue are not identical, they are not patentably distinct from each other the ‘877 patent claims a composition that reasonably reads upon the instantly claimed method.
The ‘877 patent claims a composition for synergistically inhibiting sprout angiogenesis in vascular endothelial cells containing a mixture of 0.1-10 µg/ml echistatin and 10 µg/ml VP12 (ECL12) (see e.g. claim 1). The ‘877 patent further claims inhibition of solid tumor growth (see e.g. claim 4).
The ‘877 patent does not explicitly claim a method of use. As set forth above, the claims of ‘877 do set forth an intended use in inhibition of sprout angiogenesis, including in tissue. Furthermore, the ‘877 patent discloses an identical use of the composition (see e.g. Example 7 and Figure 10). The Federal Circuit has found that lack of an explicit claim to a method of use does not preclude a double patenting rejection if an identical use to an identical composition is disclosed in the reference patent:
A claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use (Sun Pharmaceutical. Industries, Ltd.  v. Eli Lilly & Co., 611 F.3d 1381 (Fed. Cir. 2010)).
Therefore, the claims of ‘877 anticipate claim 1, or in the alternative render obvious the method of use since they claim an intended use reading upon the claimed method.

3. Claims 2 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,786,548 B2 OR claims 1 and 4 of U.S. Patent No. 10,973,877 B2 as applied to claim 1 above, and  in view of Feng et al. (US Pharm. 35(7)(Oncology Suppl.):4-9, published 20 July 2010, hereafter referred to as Feng). 
The relevance of the ‘548 or ‘877 patents is set forth above. The difference between the patents and the claimed invention is that neither claims inclusion of an antiproliferative or chemotherapy.
Feng teaches that combination of anti-angiogenesis drugs and conventional chemotherapy drugs provides significant response rates and improved quality of life (see e.g. Abstract). Feng teaches at least combination of a known anti-angiogenesis drug bevacizumab with 5-FU (see e.g. Drug Targets of Antiangiogenesis Therapy). 
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the synergistic treatment of ‘548 or ‘877 with a standard chemotherapy drug as suggested by Feng, in order to provide a combined treatment using both anti-angiogenesis drugs and conventional chemotherapy drugs as suggested by Feng. The rationale to combine comes from Feng teaching combination of anti-angiogenesis treatments with conventional chemotherapy. There would have been a reasonable expectation of success because ‘548 or ‘877 set forth a basic anti-angiogenesis treatment method and Feng suggests that such treatment should also include conventional chemotherapy. The invention would have been prima facie obvious to one of ordinary skill in the art at the time of invention.
With respect to claim 2, 5-FU is considered an antiproliferative.
With respect to claim 4, Feng teaches chemotherapy in general. 

4. Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,786,548 B2 OR claims 1 and 4 of U.S. Patent No. 10,973,877 B2 as applied to claim 1 above, and further in view of Citrin et al. (Intl. J. Radiation Oncology Biol. Phys. 64:15-25, published 2006, hereafter referred to as Citrin).
The relevance of the ‘548 or ‘877 patents is set forth above. The difference between the patents and the claimed invention is that neither claims use of radiotherapy.
The Citrin art teaches that laboratory studies suggest that the combination of anti-angiogenesis drugs with radiotherapy strongly improves the response to radiotherapy (see e.g. p.16 Col.1). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the treatment method of ‘548 or ‘877 by supplementing with administration of radiotherapy as suggested by Citrin. The motivation comes from Citrin teaching the increased efficacy of radiotherapy when combined with anti-angiogenesis drugs. There would have been a reasonable expectation of success because ‘548 or ‘877 claim treatment using anti-angiogenesis drugs and Citrin provides a direct teaching that combination of such drugs with radiotherapy increased the effect of the radiotherapy. The invention would have been prima facie obvious to one of ordinary skill in the art at the time of invention. 

5. Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 6 of copending Application No. 17/173,019 in view of Staniszewska et al. (Cancer Biol. & Ther. 8:1507-1516, published August 2009, hereafter referred to as Staniszewska). 
The ‘019 application claims a method of synergistically inhibiting sprout angiogenesis from endothelial cells by applying a mixture of 0.1-10 µg/mL echistatin and an α2β1 antagonist to the cells (see e.g. claim 1). The ‘019 application also claims inhibition of solid tumor growth (see e.g. claim 4). The antagonist is claimed as a disintegrin (see e.g. claim 6).
The difference between the ‘019 application and the claimed invention is that ‘019 does not claim the use of VP12 (ECL12).
The Staniszewska art teaches that VP12 (ECL12) is a potent anti-metastatic agent towards a mouse melanoma model (see e.g. Figure 7). Staniszewska also teaches that in absence of an αvβ3 integrin the α2β1 collagen receptor may be important for invasive melanoma cells (see e.g. p. 1511 Col.2).
It would have been obvious to one of ordinary skill in the art at the time of invention to alter the ‘019 application by utilizing echistatin as the α2β1 antagonist because Staniszewska teaches its efficacy as an anti-metastatic agent. The ‘019 application already claims the genus, and Staniszewska teaches that echistatin is an active member of the genus with desirable properties with respect to metastasis. There would have been a reasonable expectation of success because the skilled artisan would merely be substituting a species into a genus. The claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of invention. 
This is a provisional nonstatutory double patenting rejection.

6. Claims 2 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 6 of copending Application No. 17/173,019 and Staniszewska (Cancer Biol. & Ther. 8:1507-1516, published August 2009) as applied to claim 1 above, and further in view of Feng et al. (US Pharm. 35(7)(Oncology Suppl.):4-9, published 20 July 2010). 
The relevance of the ‘019 application and Staniszewska is set forth above. The difference between the ‘019 application and Staniszewskas and the claimed invention is that neither claims inclusion of an antiproliferative or chemotherapy.
The relevance of Feng is set forth above.
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the synergistic treatment of ‘019 with a standard chemotherapy drug as suggested by Feng, in order to provide a combined treatment using both anti-angiogenesis drugs and conventional chemotherapy drugs as suggested by Feng. The rationale to combine comes from Feng teaching combination of anti-angiogenesis treatments with conventional chemotherapy. There would have been a reasonable expectation of success because ‘019 sets forth a basic anti-angiogenesis treatment method and Feng suggests that such treatment should also include conventional chemotherapy. The invention would have been prima facie obvious to one of ordinary skill in the art at the time of invention.
With respect to claim 2, 5-FU is considered an antiproliferative.
With respect to claim 4, Feng teaches chemotherapy in general. 
This is a provisional nonstatutory double patenting rejection.

7. Claims 2 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 6 of copending Application No. 17/173,019 and Staniszewska (Cancer Biol. & Ther. 8:1507-1516, published August 2009) as applied to claim 1 above, and further in view of Citrin et al. (Intl. J. Radiation Oncology Biol. Phys. 64:15-25, published 2006).
The relevance of ‘019 and Staniszewska is set forth above. The difference between the ‘019 application and Staniszewska and the claimed invention is that neither teaches use of radiotherapy.
The relevance of Citrin is set forth above.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the treatment method of ‘019 by supplementing with administration of radiotherapy as suggested by Citrin. The motivation comes from Citrin teaching the increased efficacy of radiotherapy when combined with anti-angiogenesis drugs. There would have been a reasonable expectation of success because ‘019 claims treatment using anti-angiogenesis drugs and Citrin provides a direct teaching that combination of such drugs with radiotherapy increased the effect of the radiotherapy. The invention would have been prima facie obvious to one of ordinary skill in the art at the time of invention. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658